Case 3:18-cv-00195-BEN-AHG Document 96 Filed 02/23/21 PageID.730 Page 1 of 4



        CENTER FOR DISABILITY ACCESS
    1   Chris Carson, Esq., SBN 280048
    2   Raymond Ballister, Jr., Esq., SBN 111282
        Dennis Price, Esq. SBN 279082
    3   8033 Linda Vista Rd, Suite 200
        San Diego, CA 92111
    4   (858) 375-7385; (888) 422-5191 fax
        DennisP@potterhandy.com
    5
        Attorneys for Plaintiff
    6
    7
    8                      UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
    9
   10   Chris Langer,                                    ) Case No. 3:18-cv-00195-BEN-AHG
   11                                                    )
                Plaintiff,                               ) Plaintiff’s Opposition to Bill of Costs
   12                                                    )
          v.                                             )
   13                                                    )
        Milan Kiser, in individual and representative )
   14   capacity as trustee of the Milan and Diana Kiser )
                                                         )
   15   Revocable Trust dated August 19, 2003;           )
        Diana Kiser, in individual and representative )
   16
        capacity as trustee of the Milan and Diana Kiser
                                                         ) Honorable Roger Benitez
   17   Revocable Trust dated August 19, 2003;
   18   Does 1-10,
                     Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              1
        Objection to Bill of Costs        Case No. 3:18-cv-00195-BEN-AHG
Case 3:18-cv-00195-BEN-AHG Document 96 Filed 02/23/21 PageID.731 Page 2 of 4




    1          On February 16, 2021, following the court’s judgment dated
    2   February 1, 2021, Defendant ﬁled a bill of costs in this matter. Plaintiﬀ
    3   objects that this request to tax costs is improper.
    4
    5   II. Costs are not allowed a matter of right in civil rights litigation
    6          In federal court, FRCP 54 controls an award of costs, and FRCP
    7   54(d) provides that a prevailing party is entitled to cost as a general
    8   principle “unless a federal statute…provides otherwise.” Civil rights
    9   litigation, and specifically ADA litigation, is an area of law where FRCP
   10   54(d) is preempted by statute, 42 U.S.C. § 12205. The Ninth Circuit has
   11   interpreted that cost shifting applies an identical test as defendant
   12   prevailing party fee shifting: the Christiansburg test.
   13
               “Attorney's fees under § 12205 should be awarded to a
   14          prevailing defendant only if “‘the plaintiﬀ's action was
   15          frivolous, unreasonable, or without foundation.’” Summers v.
   16          A. Teichert & Son, Inc., 127 F.3d 1150, 1154 (9th Cir.1997)
               (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412,
   17
               421, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978)). Because §
   18
               12205 makes fees and costs parallel, we hold that the
   19          Christiansburg test also applies to an award of costs to a
   20          prevailing defendant under the ADA.”
   21
        Brown v. Lucky Stores, Inc. (9th Cir. 2001) 246 F.3d 1182, 1190
   22
               This decision has been consistently followed within the Ninth
   23
        Circuit, and is consistent with state law fee shifting. The Molski case goes
   24
        to great lengths to explain the rationale and differences in the various fee
   25
        shifting paradigms that come into play in disability rights litigation. Molski
   26
        v. Arciero Wine Group (2008) 164 Cal.App.4th 786, 791-792.
   27
               There is simply no contrary authority that permits an award of fees
   28
        to a prevailing defendant in these circumstances.

                                              2
        Objection to Bill of Costs        Case No. 3:18-cv-00195-BEN-AHG
Case 3:18-cv-00195-BEN-AHG Document 96 Filed 02/23/21 PageID.732 Page 3 of 4




    1
    2   III. The Court has not made a Christiansburg finding and as
    3                            such costs cannot be awarded
    4            Christiansburg fee shifting is not something that can be done post-
    5   hoc and only applies in exceptional circumstances.
    6
                 In applying these criteria, it is important that a district court
    7            resist the understandable temptation to engage
    8            in post hoc reasoning by concluding that, because a plaintiﬀ
    9            did not ultimately prevail, his action must have been
                 unreasonable or without foundation. This kind of hindsight
   10
                 logic could discourage all but the most airtight claims, for
   11
                 seldom can a prospective plaintiﬀ be sure of ultimate success.
   12
   13   Christiansburg       Garment      Co.    v.       Equal   Employment   Opportunity

   14   Commission (1978) 434 U.S. 412, 421–422.

   15            Despite the court’s invitation to allow Defendants to seek costs in

   16   this matter, it has done so in error, failing to make any requisite

   17   Christiansburg ﬁnding. 1 Further, had it attempted to, it could not. The trial

   18   record demonstrated a clear basis for the claim despite the loss, as its own

   19   ﬁndings of fact providing an objective rationale for Plaintiﬀ’s claims at the

   20   outset of litigation. “The East Lot had one designated handicap spot,

   21   which did not include a handicap access aisle to its right.” (Docket 92, pg

   22   3, lns 22-23) is a concession that the prima facie case that a barrier existed

   23   was well-founded. Virtually the entire basis for the ﬁnding in favor of

   24
        1
   25       The Court cites CRST Van Expedited, Inc. v. E.E.O.C (2016) 136 S.Ct. 1642
                 favorably for the proposition that a Defendant may seek costs without
   26
                 obtaining a decision on the merits. However, this is inapposite this case,
   27            as the court did reach the merits of the claim and further, CRST did not
   28            replace the Christiansburg test, but merely extended it in a way
                 inapplicable to this matter.

                                                      3
        Objection to Bill of Costs              Case No. 3:18-cv-00195-BEN-AHG
Case 3:18-cv-00195-BEN-AHG Document 96 Filed 02/23/21 PageID.733 Page 4 of 4




    1   Defendants was based on a lease agreement that could not have been
    2   known to Plaintiﬀ at the time of ﬁling.
    3          The court cites no authority that makes Langer’s claim objectively
    4   unreasonable at the time of ﬁling and makes several ﬁndings of fact and
    5   references to evidence that allowed Langer to believe he had a valid claim,
    6   including but not limited to the admitted lack of accessibility at the time of
    7   ﬁling, the testimony from the Defendant that customers sometimes used
    8   the parking lot and reference to a sign that indicated parking in the
    9   challenged lot (though disagreeing that it referred to that lot.)
   10
   11                                IV. Conclusion
   12          Rule 54(d) does not control an award of costs in civil rights litigation
   13   and the court has not make suﬃcient ﬁndings to enable the clerk to tax
   14   costs. As such, costs should not be awarded.
   15
        Dated: February 23, 2021          CENTER FOR DISABILITY ACCESS
   16
   17                                     By:__/s/ Dennis Price__________
   18                                     Dennis Price
   19                                     Attorney for Plaintiff

   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              4
        Objection to Bill of Costs        Case No. 3:18-cv-00195-BEN-AHG
